In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from so much of an order, on reargument, as denies appellants’ motion for a special preference pursuant to rule 151 of the Rules of Civil Practice. Order modified by striking from the second ordering paragraph the words “ that the original decision is adhered to and”, by striking from the third ordering paragraph the word “denied”, and by inserting in place thereof the word “granted”. As so modified, order affirmed, without costs. Appellant Josephine Migliorisi is sixty-eight years of age and, in the uneontroverted opinion of her physicians, will not survive the period in which the action will be reached for trial in regular order under a general preference pursuant to rule 9 of the Kings County Supreme Court Rules alone. A special preference (rule 151) should have been granted. (Walsh v. Federated Dept. Stores, 283 App. Div. 896; Hamilton v. Bohack Co., 284 App. Div. 808.) Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.